Citation Nr: 0015385
Decision Date: 06/09/00	Archive Date: 09/08/00

DOCKET NO. 96-11 838               DATE JUN 09, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUE

Entitlement to an increased rating for service-connected low back
strain, currently evaluated 20 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to June 1969, and
from December 1971 to July 1976.

This case comes to the Board of Veterans' Appeals (Board) from a
July 1995 RO decision which denied an increase in a 20 percent
rating for service-connected low back strain; the veteran appealed
for an increased rating. A personal hearing was held before an RO
hearing officer in June 1996. In July 1997, the Board remanded the
case to the RO for further evidentiary development. The case was
subsequently returned to the Board.

During the course of this appeal, in a December 1998 decision, the
RO denied service connection for a cervical spine disability, and
determined that new and material evidence had not been presented to
reopen a claim for service connection for a left knee disability.
The veteran has not appealed these determinations, and thus the
issues are not in appellate status and will not be addressed by the
Board. 38 U.S.C.A. 7105 (West 1991).

REMAND

The case was certified to the Board on May 3, 2000, and on May 18,
2000, the Board received additional evidence and correspondence
directly from the veteran. As to the recently submitted evidence,
the veteran has not waived initial RO consideration, and thus the
Board must remand the case to the RO for its initial consideration
of the evidence and a related supplemental statement of the case.
38 C.F.R. 20.1304 (1999).

The Board also notes that the veteran's only service-connected back
disability is low back strain. Recent medical evidence demonstrates
that the veteran currently has several back disabilities, including
degenerative changes of the spine and disc herniation. The Board
notes that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected
evaluation is not permitted. 38 C.F.R. 4.14. Therefore the Board
finds that another VA

- 2 -

examination is warranted to determine the etiology of all current
low back disorders, and to determine the current level of severity
of the service-connected low back strain.

On remand, any recent treatment records regarding any back
disability should be obtained. Murincsak v. Derwinski, 2 Vet. App.
363 (1992).

In light of the foregoing, the case is remanded for the following
actions:

1. The RO should instruct the veteran to prepare a detailed list
(names, addresses, dates) of all VA and non-VA medical providers
who have examined or treated him for a back disability since 1997.
The RO should directly contact all identified medical providers and
obtain copies of all relevant medical records that are not already
on file. 38 C.F.R. 3.159.

2. After the above development is completed, the veteran should
undergo a VA examination to determine the nature and etiology of
all current back disorders. The claims folder must be provided to
and reviewed by the doctor, and the examination report should note
that such has been accomplished. After diagnosing the veteran's
current low back condition(s), the VA examiner should provide a
medical opinion, with full rationale, as to whether or not each of
the current low back disabilities is related to service-connected
low back strain.

The examiner should also determine the severity of the veteran's
service-connected low back strain, and should note for the record
any objective evidence of pain referable to the low back, and
should assess the degree of additional limited motion or other
functional

3 -

impairment during use or flare-ups due to back pain, in accordance
with DeLuca v. Brown, 8 Vet. App. 202 (1995). All clinical findings
must be reported in detail in the examination report.

After the above development has been completed, the RO should
review the claim (including all additional evidence) for an
increased rating for low black strain. If the claim is denied, the
veteran should be issued a supplemental statement of the case, and
given an opportunity to respond, before the case is returned to the
Board.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

L. W. TOBIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



